Mr. Justice Smith delivered the opinion of the court. The question presented by the instruction of the court is whether or not the evidence taken as true with all inferences reasonably deducible therefrom shows that appellee is liable for appellant’s injury. In Hohlof v. City of Chicago, 192 Ill. 249, it was held that a city has the power to designate portions of the streets of the city for the use of horsemen and vehicles, and to reserve other portions of the streets for the use of pedestrians where horsemen and vehicles may not go, and to prepare such portions of the streets for such uses respectively. And no greater duty is cast upon a city than that it shall maintain the respective portions of streets in reasonably safe condition for the purposes for which such portions of the streets are, respectively, devoted. The evidence shows that during the construction of the Mandel Brothers’ building a designation of a portion of the street was made for the use of pedestrians, and that it was prepared for that purpose. The evidence shows that a two by four scantling was lying flat on the surface of that part of the street designated for vehicles and horsemen. We do not think it can be held' that the scantling lying on the surface of the street made the street dangerous for horsemen or vehicles ; or that permitting it to lie there in the roadway was actionable negligence. It is to be inferred from the evidence that there was at the time of the accident sufficient light to enable appellant to see the projecting scantling, for he says he saw it after he fell. If he chose to use that portion of the street designated for vehicles instead of the portion designated for pedestrians, it was his duty to exercise sufficient care to avoid an obstacle of that character. We are of the opinion that “the evidence taken as true, in its most favorable hearing, in support of plaintiff’s cause of action, with all proper inferences which might be justifiably drawn from it” (Saalfield v. Dallemand, 175 Ill. 310) was insufficient to support a verdict and judgment for plaintiff, and for that reason the court did not err in giving the instruction to find for the defendant. The judgment is affirmed. Affirmed.